                                 UNITED STATES DISTRICT COURT

                                 MIDDLE DISTRICT OF LOUISIANA

RENIL ESCOBARRIVERA (#573215)                                                     CIVIL ACTION NO.

VERSUS                                                                            19-498-BAJ-EWD

DARRELL VANNOY, ET AL.

                                                     ORDER

         Before the Court is a Motion to Compel (“Motion”), 1 filed Renil Escobarrievera

(“Plaintiff”). The Motion requests this Court order Defendants to produce discovery consistent

with a previous Order 2 which required Defendants to make initial disclosures. Pursuant to the

October 17, 2019 Order, 3 Defendants were required to provide to Plaintiff, within 20 days of their

first appearance or within 30 days after service of the summons and complaint if no appearance

was made, the following: “all medical records, administrative remedy proceedings, unusual

occurrence reports and all other documents pertinent to the issues in this case.” 4 The Order further

provides that “if the plaintiff is not in receipt of these documents within the prescribed time, the

plaintiff may file with the Court a motion to compel responses.” 5

         Defendants made their first appearance in this matter via a Motion to Dismiss filed on

January 7, 2020, 6 and no stay order has been issued in this case. 7 Accordingly,



1
  R. Doc. 23.
2
  R. Doc. 6.
3
  R. Doc. 6.
4
  R. Doc. 6, p. 1.
5
  R. Doc. 6, p. 1. The Motion represents that Plaintiff sent correspondence to Defendants on or about February 14,
2020 requesting that Defendants comply with the October 17, 2019 Order but Defendants did not respond to the
correspondence. The Motion does not have a separately captioned memo, as required by the October 17, 2019 Order.
6
  R. Doc. 13.
7
  Defendants have not requested a stay. Plaintiff filed a Notice of Appeal (R. Doc. 14) and Motion for Stay (R. Doc.
15) on January 13, 2020. The Notice of Appeal was treated by the Court as a request to certify an interlocutory appeal.
The request to certify and the motion to stay were denied on February 19, 2020. R. Doc. 20. Even if these pending
motions by Plaintiff were the basis of Defendants failure to comply with the October 17, 2019 Order, more than 20
days have passed since the Court ruled, denying these motions.
           IT IS ORDERED that the Motion to Compel, 8 filed by Plaintiff Rene Escobarrivera, is

GRANTED for good cause and Defendants are required to provide initial discovery as outlined

in the Court’s October 17, 2019 Order 9 to Plaintiff by no later than April 21, 2020.

           Signed in Baton Rouge, Louisiana, on April 7, 2020.


                                               S
                                               ERIN WILDER-DOOMES
                                               UNITED STATES MAGISTRATE JUDGE




8
    R. Doc. 23.
9
    R. Doc. 6.

                                                  2
